Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-5, 11-12, 17, 22, 24, 27, 29, 31, 34, 37-38, 40, 45-46 and 48 are pending.  Claims 2, 5, 11-12, 17 and 22 the subject of this FINAL Office Action.  Claims 1, 3-4, 24, 27, 29, 31, 34, 37-38, 40, 45-46 and 48 are withdrawn.  

Claim Interpretations
	Applicants broadly define “binding element” as “a moiety that can be used to bind, covalently or non-covalently, to a binding partner” (para. 0061).  Thus, anything that can be used to directly or indirectly bind anything else qualifies as a “binding element.”

Claim Rejections - 35 USC § 102 - Maintained
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; 

(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2, 5, 11-12, 17 and 22 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by BELHOCINE (US 2018/0340169).
	As to claim 2, BELHOCINE teaches transposome complex comprising: (a) a transposase (Tn5; paras. 0095-97); (b) a first transposon comprising a 3' transposon end sequence and a 5' adaptor sequence (Y-adapters with ME-BC-R1/P5; Figs. 11-12); (c) a second transposon comprising a 5' transposon end sequence and a 3' adaptor sequence, wherein the 5' transposon end sequence is complementary to the 3' transposon end sequence (Y-adapters with ME-BC-R2/P7; Figs. 11-12); and (d) an attachment polynucleotide comprising: an attachment adaptor sequence hybridized to one of the two adaptor sequences and a binding element (Figs. 12B, 14B & 15B).
	As to claim 5, BELHOCINE teaches attachment polynucleotide comprises spacer, anchor, primer sequence and/or “tag” (Figs. 12B, 14B & 15B).
	As to claim 11, BELHOCINE teaches A14 sequence GACGCTGCCGACGA (R1 and R2 sequences; para. 0097).
	As to claim 12, BELHOCINE teaches non-DNA spacer (Figs. 12B, 14B & 15B).
	As to claim 17, BELHOCINE teaches anchor complementary to index oligonucleotide (Figs. 14B & 15B, paras. 0249, 0257, 0293, 0297, 0301, 0305).  
	As to claim 22, BELHOCINE teaches Tn5 (paras. 0095-97).

Claims 2, 5, 12, 17 and 22 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by ACH (US 2017/0283864).
	As to claim 2, ACH teaches transposome complex comprising: (a) a transposase (Tn5; paras. 0064, 0087, 0140, 0157, 0167); (b) a first transposon comprising a 3' transposon end sequence 1/3/4 and a 5' adaptor sequence 5/6/8/9 (Figs. 4-8); (c) a second transposon comprising a 5' transposon end sequence 1/3/4 and a 3' adaptor sequence 5/6/8/9, wherein the 5' transposon end sequence is complementary to the 3' transposon end sequence (Figs. 4-8); and (d) an attachment polynucleotide comprising: an attachment adaptor sequence 5 hybridized to one of the two adaptor sequences and a binding element (Figs. 1-8).
	As to claim 5, ACH teaches attachment polynucleotide comprises spacer, anchor, primer sequence and/or “tag” 5/6/8/9 (Figs. 1& 5).
	As to claim 12, ACH teaches non-DNA spacer (RNA or abasic cleavable sites; para. 0096).
	As to claim 17, ACH teaches anchor complementary to index oligonucleotide (Figs. 6 & 8).  
	As to claim 22, ACH teaches Tn5 (paras. 0064, 0087, 0140, 0157, 0167).
	Response to Arguments
	The Office is not persuaded of error by Applicants’ arguments in the Reply 05/18/2022 because Applicants narrowly construe the claims using examples from the specification that cannot be imported into the claims without clear intent to do so.  As to BELHOCINE Applicants argue that “the attachment adaptor is not itself attached to the ME portions of the transposon complex” and “The transposome complex cannot directly attach to solid support because it uses an attachment polynucleotide comprising biotin for said attachment” (pgs. 16-17; emphases original).  The Office disagrees.  Nothing in the claims requires these interpretations.  Furthermore, the specification does not contain a specific, clear definition of “attachment adaptor” or “transposome complex” that require the argued interpretations.  On the contrary, the claims generically only require “a first transposon comprising a 3' transposon end sequence and a 5' adaptor sequence” (i.e. any length and any sequence); “a second transposon comprising a 5' transposon end sequence and a 3' adaptor sequence, wherein the 5' transposon end sequence is complementary to the 3' transposon end sequence (i.e. any “3' adaptor sequence” with any length of complementarity to 3’ transposon sequence of any length and sequence, and any length and sequence of 5’ transposon end sequence); and “attachment polynucleotide” comprising “an attachment adaptor sequence hybridized to either the first transposon 5' adaptor sequence or the second transposon 3' adaptor sequence” and generic “binding element” (any “element” that can bind something).  Nothing in the product claims requires the transposase bound to the nucleic acid sequences, or any other structural feature(s).  In other words, any nucleic acid structure with these generic sequences at any stage of use will meet the claimed product.  As explained above, BELHOCINE teaches as much (e.g. Figs. 11-12).
	As to ACH, Applicants argue that “Ach immobilizes tagmented DNA fragments by using hybridization of oligonucleotides,” whereas “the current invention [] uses a biotin linker to immobilize transposome complexes”; “the ME portion of the Ach DNA fragment is directly attached to solid support,” whereas “the transposome complex of current claim 2[] indirectly attaches to solid support because the transposome complex of current claim 2 uses an attachment polynucleotide” (pg. 19; emphases original).  The Office disagrees.  Claim 2 generically only requires “a first transposon comprising a 3' transposon end sequence and a 5' adaptor sequence” (i.e. any length and any sequence); “a second transposon comprising a 5' transposon end sequence and a 3' adaptor sequence, wherein the 5' transposon end sequence is complementary to the 3' transposon end sequence (i.e. any “3' adaptor sequence” with any length of complementarity to 3’ transposon sequence of any length and sequence, and any length and sequence of 5’ transposon end sequence); and “attachment polynucleotide” comprising “an attachment adaptor sequence hybridized to either the first transposon 5' adaptor sequence or the second transposon 3' adaptor sequence” and generic “binding element.”  Nothing in the product claims requires the transposase bound to the nucleic acid sequences, specific “binding element” (any “element” that can bind something) or any other structural feature(s).  In other words, any nucleic acid structure with these generic sequences at any stage of use will meet the claimed product.  As explained above, ACH teaches as much (e.g. Figs. 3, 4, 6C, 7, 8).
	Applicants also argue on page 20 further method features not found in product claim 2.  Applicants also argue “goals” of ACH are not the same as the instant claimed product.  Yet, a product is a physical, structural thing incapable of having goals.  Stated differently, the purposes of ACH are immaterial to the claimed product if the product of ACH meets the broad structural limitations of the claim.  Thus, these arguments are immaterial to claim 2.

Claim Rejections - 35 USC § 103 - Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over 
ACH (US 2017/0283864), in view of BELHOCINE (US 2018/0340169).
	ACH teaches the elements of claim 2 as explained above.  ACH does not explicitly teach A14 primer sequences.
	However, BELHOCINE provides motivation to apply common A14 transposon adapter primer sequences to familiar transposon techniques such as ACH in order to allow amplification of transposon sequences (para. 0097).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar A14 transposon techniques to familiar transposon techniques to yield predictable results with a reasonable expectation of success.

Claims 2, 5, 11-12, 17 and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over ACH or BELHOCINE, in view of SALK (US 2020/0362390) and GORMLEY (US 2014/0194324).
	This rejection is presented in the interest of compact prosecution to the extent the claims encompass biotin “binding element” as part of the “attachment polynucleotide.”
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar biotin labels and cleavable uracil linkages to the familiar bead-based tagmentation of the prior art to allow release of tagmented cleaned-up sequencing libraries with a reasonable expectation of success.
As to claims 2, 5, 11-12, 17 and 22, ACH and BELHOCINE teach Y-adapter transposome complexes as claimed.
	Neither ACH nor BELHOCINE explicitly teach transposome complex comprises an attachment polynucleotide comprising binding element is a 3' biotin linker.
	However, SALK and GORMLEY demonstrate that a skilled artisan would have been familiar with methods to clean up tagmented nucleic acids using biotin purification with beads, including uracil-linked biotin to release from beads after purification.  GORMLEY teaches that “In some embodiments, the tagmentation products are liberated from the beads using an amplification method such as suppression PCR, step-out PCR and the like”; “the tagmentation products are liberated from the beads by cleavage”; “[t]he cleavage can be, for example, chemical, enzymatic, photochemical or a combination thereof”; and “[i]t will be appreciated that any suitable method for releasing one or more tagmentation products from a solid support can be utilized in the methods provided herein” (para. 0107). To this end, SALK teaches a familiar way to release nucleic acid products from beads using biotin linked to nucleic acids via uracil linkers (Fig. 6 and paras. 0023, 0025, 0051).  Thus, a skilled artisan would have been motivated to apply familiar methods of capturing, enriching, and releasing tagmented products from beads after clean-up/purification using uracil-linked biotin.
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar 3’ biotin techniques with familiar tagmentation techniques to yield predictable results with a reasonable expectation of success.
	Response to Arguments
	The Office is not persuaded of error by Applicants’ arguments in the Reply 05/18/2022 because Applicants narrowly construe the claims using examples from the specification that cannot be imported into the claims without clear intent to do so.  As to BELHOCINE Applicants argue that “the attachment adaptor is not itself attached to the ME portions of the transposon complex” and “The transposome complex cannot directly attach to solid support because it uses an attachment polynucleotide comprising biotin for said attachment” (pgs. 16-17; emphases original).  The Office disagrees.  Nothing in the claims requires these interpretations.  Furthermore, the specification does not contain a specific, clear definition of “attachment adaptor” or “transposome complex” that require the argued interpretations.  On the contrary, the claims generically only require “a first transposon comprising a 3' transposon end sequence and a 5' adaptor sequence” (i.e. any length and any sequence); “a second transposon comprising a 5' transposon end sequence and a 3' adaptor sequence, wherein the 5' transposon end sequence is complementary to the 3' transposon end sequence (i.e. any “3' adaptor sequence” with any length of complementarity to 3’ transposon sequence of any length and sequence, and any length and sequence of 5’ transposon end sequence); and “attachment polynucleotide” comprising “an attachment adaptor sequence hybridized to either the first transposon 5' adaptor sequence or the second transposon 3' adaptor sequence” and generic “binding element” (any “element” that can bind something).  Nothing in the product claims requires the transposase bound to the nucleic acid sequences, or any other structural feature(s).  In other words, any nucleic acid structure with these generic sequences at any stage of use will meet the claimed product.  As explained above, BELHOCINE teaches as much (e.g. Figs. 11-12).
	As to ACH, Applicants argue that “Ach immobilizes tagmented DNA fragments by using hybridization of oligonucleotides,” whereas “the current invention [] uses a biotin linker to immobilize transposome complexes”; “the ME portion of the Ach DNA fragment is directly attached to solid support,” whereas “the transposome complex of current claim 2[] indirectly attaches to solid support because the transposome complex of current claim 2 uses an attachment polynucleotide” (pg. 19; emphases original).  The Office disagrees.  Claim 2 generically only requires “a first transposon comprising a 3' transposon end sequence and a 5' adaptor sequence” (i.e. any length and any sequence); “a second transposon comprising a 5' transposon end sequence and a 3' adaptor sequence, wherein the 5' transposon end sequence is complementary to the 3' transposon end sequence (i.e. any “3' adaptor sequence” with any length of complementarity to 3’ transposon sequence of any length and sequence, and any length and sequence of 5’ transposon end sequence); and “attachment polynucleotide” comprising “an attachment adaptor sequence hybridized to either the first transposon 5' adaptor sequence or the second transposon 3' adaptor sequence” and generic “binding element.”  Nothing in the product claims requires the transposase bound to the nucleic acid sequences, specific “binding element” (any “element” that can bind something) or any other structural feature(s).  In other words, any nucleic acid structure with these generic sequences at any stage of use will meet the claimed product.  As explained above, ACH teaches as much (e.g. Figs. 3, 4, 6C, 7, 8).
	Applicants also argue on page 20 further method features not found in product claim 2.  Applicants also argue “goals” of ACH are not the same as the instant claimed product.  Yet, a product is a physical, structural things incapable of having goals.  Stated differently, the purposes of ACH are immaterial to the claimed product if the product of ACH meets the broad structural limitations of the claim.  Thus, these arguments are immaterial to claim 2.
As to SALK, this reference was cited to demonstrate that biotin labels for cleanup were very familiar in the art.  Applicants’ arguments fail to address this point.  Instead, they attack the reference individually.  Regardless of the specific purpose/methods of SALK, a skilled artisan would be motivated to include biotin labels in tagmentation for cleanup.  Thus, this argument fails.
As to GORMLEY, this reference was cited to demonstrate that biotin labels for cleanup were very familiar in the art.  Applicants’ arguments fail to address this point.  Instead, they attack the reference individually.  Regardless of the specific purpose/methods of GORMLEY, a skilled artisan would be motivated to include biotin labels in tagmentation for cleanup.  Thus, this argument fails.


Double Patenting- Obvious Type - Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Instant claims 2, 5, 11-12, 17 and 22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-15 of U.S. Patent No. 10,920,219, in view of LEBOFSKY (US 2019/0127792), BELHOCINE, ACH, GORMLEY and SALK.  
	The instant claims are obvious over the conflicting claims because the conflicting claims anticipate the instant by teaching A transposome complex comprising: (i) a transposase, (ii) a first transposon comprising: (a) a 3′ portion comprising a first transposon end sequence; and (b) a first adaptor sequence at the 5′ end of the first transposon end sequence; (iii) a second transposon comprising a second transposon end sequence complementary to at least a portion of the first transposon end sequence; and (iv) a non-nucleic acid linker having a first end attached to the 3′ end of the second transposon and a second end attached to an affinity element; biotin (claim 4); and uracil linker (claims 2 and 6-8).  This is supported by SALK and GORMLEY which demonstrate that a skilled artisan would have been familiar with methods to clean up tagmented nucleic acids using biotin purification with beads, including uracil-linked biotin to release from beads after purification.  GORMLEY teaches that “In some embodiments, the tagmentation products are liberated from the beads using an amplification method such as suppression PCR, step-out PCR and the like”; “the tagmentation products are liberated from the beads by cleavage”; “[t]he cleavage can be, for example, chemical, enzymatic, photochemical or a combination thereof”; and “[i]t will be appreciated that any suitable method for releasing one or more tagmentation products from a solid support can be utilized in the methods provided herein” (para. 0107). To this end, SALK teaches a familiar way to release nucleic acid products from beads using biotin linked to nucleic acids via uracil linkers (Fig. 6 and paras. 0023, 0025, 0051).  Thus, a skilled artisan would have been motivated to apply familiar methods of releasing tagmented products from beads after clean-up/purification using uracil-linked biotin.
	As to the conflicting claims transposon adapter and transposase, LEBOFSKY is demonstrative of the familiar tagmentation adapter barcoding of samples for sequencing.  Specifically, LEBOFSKY teaches barcoding nucleic acids for sequencing using transposome complex with adapters 5’-P7/P5-A14/B15-ME3’ with Tn5 transposase (Fig. 1, paras. 0008-10, 0047, 0051, 0074, 0080, 0086; see also references incorporated by reference throughout that teach tagmentation techniques, e.g. paras. 0052, 0057-59).  As to claim 2, ACH teaches transposome complex comprising: (a) a transposase (Tn5; paras. 0064, 0087, 0140, 0157, 0167); (b) a first transposon comprising a 3' transposon end sequence 1/3/4 and a 5' adaptor sequence 5/6/8/9 (Figs. 4-8); (c) a second transposon comprising a 5' transposon end sequence 1/3/4 and a 3' adaptor sequence 5/6/8/9, wherein the 5' transposon end sequence is complementary to the 3' transposon end sequence (Figs. 4-8); and (d) an attachment polynucleotide comprising: an attachment adaptor sequence 5 hybridized to one of the two adaptor sequences and a binding element (Figs. 1-8).
	As to claim 5, ACH teaches attachment polynucleotide comprises spacer, anchor, primer sequence and/or “tag” 5/6/8/9 (Figs. 1& 5).
	As to claim 12, ACH teaches non-DNA spacer (RNA or abasic cleavable sites; para. 0096).
	As to claim 17, ACH teaches anchor complementary to index oligonucleotide (Figs. 6 & 8).  
	As to claim 22, ACH teaches Tn5 (paras. 0064, 0087, 0140, 0157, 0167).
As to claim 2, ACH teaches transposome complex comprising: (a) a transposase (Tn5; paras. 0064, 0087, 0140, 0157, 0167); (b) a first transposon comprising a 3' transposon end sequence 1/3/4 and a 5' adaptor sequence 5/6/8/9 (Figs. 4-8); (c) a second transposon comprising a 5' transposon end sequence 1/3/4 and a 3' adaptor sequence 5/6/8/9, wherein the 5' transposon end sequence is complementary to the 3' transposon end sequence (Figs. 4-8); and (d) an attachment polynucleotide comprising: an attachment adaptor sequence 5 hybridized to one of the two adaptor sequences and a binding element (Figs. 1-8).
	As to claim 5, ACH teaches attachment polynucleotide comprises spacer, anchor, primer sequence and/or “tag” 5/6/8/9 (Figs. 1& 5).
	As to claim 12, ACH teaches non-DNA spacer (RNA or abasic cleavable sites; para. 0096).
	As to claim 17, ACH teaches anchor complementary to index oligonucleotide (Figs. 6 & 8).  
	As to claim 22, ACH teaches Tn5 (paras. 0064, 0087, 0140, 0157, 0167).
In other words, it is clear that the transposome complex of instant Figure 2A, except for the biotin and uracil, were very well-known at the time of filing.
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar uracil-linked biotin techniques with familiar tagmentation techniques to yield predictable results with a reasonable expectation of success.

Instant claims 2, 5, 11-12, 17 and 22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-5, 11-12, 17, 22, 24, 27, 29, 31, 34, 37-38, 40, 45-46, 48 of U.S. 17/306592 (Notice of Allowability filed 12/13/2021).
	The instant claims are obvious over the conflicting claims because the conflicting claims anticipate the instant by teaching a transposome complex comprising: a. a transposase; b. a first transposon comprising a 3' transposon end sequence and a 5' adaptor sequence; c. a second transposon comprising a 5' transposon end sequence and a 3' adaptor sequence; wherein the 5' transposon end sequence is complementary to the 3' transposon end sequence; wherein the 5' adaptor sequence is non-complementary to the 3' adaptor sequence; and wherein the first transposon and the second transposon form a Y-shape; and d. an attachment polynucleotide comprising: an attachment adaptor sequence, wherein the attachment adaptor sequence is complementary to and hybridized to one of the two adaptor sequences, and a binding element, optionally wherein the binding element comprises biotin, optionally wherein the binding element in a 3' biotin linker; and wherein the transposome complex comprises at least one uracil.  The conflicting claims are a species of the instant claims using wherein the 5' adaptor sequence is non-complementary to the 3' adaptor sequence; wherein the first transposon and the second transposon form a Y-shape.

Instant claims 2, 5, 11-12, 17 and 22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-20 of U.S. 17/140434, in view of LEBOFSKY (US 2019/0127792), BELHOCINE, ACH, GORMLEY and SALK.
	The instant claims are obvious over the conflicting claims because the conflicting claims anticipate the instant by teaching A transposome complex comprising: a. a transposase, b. a first transposon comprising: i. a 3’ portion comprising a first transposon end sequence; and il. a first adaptor sequence at the 5’ end of the first transposon end sequence; C. a second transposon comprising a second transposon end sequence complementary to at least a portion of the first transposon end sequence; and d. a cleavable linker comprising one or more photocleavable or enzymatically cleavable nucleotides, wherein the cleavable linker has a first end attached to the 3’ end of the second transposon and a second end attached to an affinity element; biotin affinity element (claim 5); and uracil cleavable linkers (claim 11).  This is supported by SALK and GORMLEY which demonstrate that a skilled artisan would have been familiar with methods to clean up tagmented nucleic acids using biotin purification with beads, including uracil-linked biotin to release from beads after purification.  GORMLEY teaches that “In some embodiments, the tagmentation products are liberated from the beads using an amplification method such as suppression PCR, step-out PCR and the like”; “the tagmentation products are liberated from the beads by cleavage”; “[t]he cleavage can be, for example, chemical, enzymatic, photochemical or a combination thereof”; and “[i]t will be appreciated that any suitable method for releasing one or more tagmentation products from a solid support can be utilized in the methods provided herein” (para. 0107). To this end, SALK teaches a familiar way to release nucleic acid products from beads using biotin linked to nucleic acids via uracil linkers (Fig. 6 and paras. 0023, 0025, 0051).  Thus, a skilled artisan would have been motivated to apply familiar methods of releasing tagmented products from beads after clean-up/purification using uracil-linked biotin.
	As to the conflicting claims transposon adapter and transposase, LEBOFSKY is demonstrative of the familiar tagmentation adapter barcoding of samples for sequencing.  Specifically, LEBOFSKY teaches barcoding nucleic acids for sequencing using transposome complex with adapters 5’-P7/P5-A14/B15-ME3’ with Tn5 transposase (Fig. 1, paras. 0008-10, 0047, 0051, 0074, 0080, 0086; see also references incorporated by reference throughout that teach tagmentation techniques, e.g. paras. 0052, 0057-59).  As to claim 2, ACH teaches transposome complex comprising: (a) a transposase (Tn5; paras. 0064, 0087, 0140, 0157, 0167); (b) a first transposon comprising a 3' transposon end sequence 1/3/4 and a 5' adaptor sequence 5/6/8/9 (Figs. 4-8); (c) a second transposon comprising a 5' transposon end sequence 1/3/4 and a 3' adaptor sequence 5/6/8/9, wherein the 5' transposon end sequence is complementary to the 3' transposon end sequence (Figs. 4-8); and (d) an attachment polynucleotide comprising: an attachment adaptor sequence 5 hybridized to one of the two adaptor sequences and a binding element (Figs. 1-8).
	As to claim 5, ACH teaches attachment polynucleotide comprises spacer, anchor, primer sequence and/or “tag” 5/6/8/9 (Figs. 1& 5).
	As to claim 12, ACH teaches non-DNA spacer (RNA or abasic cleavable sites; para. 0096).
	As to claim 17, ACH teaches anchor complementary to index oligonucleotide (Figs. 6 & 8).  
	As to claim 22, ACH teaches Tn5 (paras. 0064, 0087, 0140, 0157, 0167).
As to claim 2, ACH teaches transposome complex comprising: (a) a transposase (Tn5; paras. 0064, 0087, 0140, 0157, 0167); (b) a first transposon comprising a 3' transposon end sequence 1/3/4 and a 5' adaptor sequence 5/6/8/9 (Figs. 4-8); (c) a second transposon comprising a 5' transposon end sequence 1/3/4 and a 3' adaptor sequence 5/6/8/9, wherein the 5' transposon end sequence is complementary to the 3' transposon end sequence (Figs. 4-8); and (d) an attachment polynucleotide comprising: an attachment adaptor sequence 5 hybridized to one of the two adaptor sequences and a binding element (Figs. 1-8).
	As to claim 5, ACH teaches attachment polynucleotide comprises spacer, anchor, primer sequence and/or “tag” 5/6/8/9 (Figs. 1& 5).
	As to claim 12, ACH teaches non-DNA spacer (RNA or abasic cleavable sites; para. 0096).
	As to claim 17, ACH teaches anchor complementary to index oligonucleotide (Figs. 6 & 8).  
	As to claim 22, ACH teaches Tn5 (paras. 0064, 0087, 0140, 0157, 0167).
In other words, it is clear that the transposome complex of instant Figure 2A, except for the biotin and uracil, were very well-known at the time of filing.
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar uracil-linked biotin techniques with familiar tagmentation techniques to yield predictable results with a reasonable expectation of success.
	Response to Arguments
The Office is not persuaded of error by Applicants’ arguments in the Reply 05/18/2022 because only “objections or requirements as to form not necessary to further consideration of the claims” may be held in abeyance.  MPEP § 714.02.  

Suggested Response
	Once again, Applicants are encouraged to amend claim 2 to require attachment polynucleotide binding element comprises 3’ biotin linker, and provide evidence that this configuration of attachment polynucleotide yielded improved and unexpected clean-up (and/or other) results.  See MPEP § 716.

Prior Art
The following prior art is pertinent to tagmentation: US 20130203605; US 20180291371; US 20180016630; US 2015/0291942; Mulqueen et al, High-content single-cell combinatorial indexing, Nat Biotechnol. 2021 Jul 5. doi: 10.1038/s41587-021-00962-z.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AARON A PRIEST/Primary Examiner, Art Unit 1637